The record is like that in Scott's case, No. 6913, in which the same questions of law are presented, and therefore the same ruling should control.
In this, as in Scott's case, the evidence of other offenses was admissible, but it should have been limited upon the request of the appellant. The proper limitation may be put upon the evidence either at the time that it was introduced or in the charge of the court or both. However, it occurs to the writer that there could be no more appropriate time to limit it than at the moment it goes to the jury. In the instant case, the bills of exception reveal that the appellant sought to bring this about. This was the practice approved in the motion for rehearing in the case of Fry v. State, 86 Tex.Crim. Rep., 215 S.W. Rep. 564. From Wharton's Crim. Ev., Vol. 1, p. 218, sec. 53, we take the following quotation:
"In many instances the courts have properly admitted evidence of another crime, it being competent for a certain purpose, and then neglected to instruct the jury that the evidence must be considered by them only for such purpose, and by reason thereof the conviction has been reversed. And in Texas it has been repeatedly held that a *Page 28 
failure on the part of the court so to instruct the jury is reversible error, even when such instruction was not requested. But where the nature and circumstances of the case were such that the jury could not possibly have applied the evidence to any other purpose than that for which it was properly admitted, a failure to instruct will not be considered prejudicial error."
Under the text there are given illustrations from this court in several instances: See Leeper v. State, 29 Texas Crim. App. 63; Carroll v. State, 58 S.W. Rep. 340; Moseley v. State,36 Tex. Crim. 578; Nixon v. State, 31 Tex.Crim. Rep.; Barton v. State, 28 Texas Crim. App. 483; Davidson v. State,22 Tex. Crim. 372; Oliver v. State, 33 Tex.Crim. Rep.; Mask v. State, 34 Tex.Crim. Rep.. These and numerous other decisions cited in the notes under the text verify its correctness, as do many cases listed in Vernon's Texas Crim. Stat., Vol. 2, p. 443, note 33.
In holding in the original opinion that there was no probability that the jury convicted the appellant for the assault upon Johnson, or made improper use of it, we were not warranted by the facts, but this should have gone to the jury under a proper charge limiting the evidence of such assault. The evidence that appellant made an assault upon Johnson revealed a separate offense. If the jury believed, beyond a reasonable doubt, that the assault was made and thought it worthy of consideration upon the issue of identity, it was available for that purpose. It was not permissible, however, that they convict the appellant for making the assault upon Johnson nor that by reason of that assault they should enhance his punishment. In the opinion of the writer, such a limitation could have been placed upon the evidence of the collateral offense and the court was not justified in refusing to do so.
In failing to limit the evidence of other offenses to the purposes for which they might be properly received, there was prejudicial error. Because of it, the motion for rehearing should be granted, the affirmance set aside and the judgment reversed. At least, such is the opinion of the writer, expressed with reluctance because of its variance from the views of his associates.